DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 6, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2022.
Applicant’s election without traverse of species 2 including claims 1-3, 5, and 8-17 in the reply filed on 9/30/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruhler (US20150265367).
Regarding Claim 1, Gruhler discloses an endoscopy system obtaining insertion depth information and insertion tube rotating angle information (Abstract – “A device for automatically registering the penetration depth of an invasive instrument into an opening and the rotational orientation of an invasive instrument in an opening of a body”), comprising: 
a flexible insertion tube, comprising a central axis (invasive instrument (100)); 
a motion sensing module (device (1)), comprising: 
a housing ([0046] – “the device 1 with the housing 4”), comprising a guiding hole (Fig. 2 shows invasive instrument 100 guided through a guiding hole of the device (1)); 
a plurality of patterns, disposed at a surface of the flexible insertion tube according to an axial orientation distribution and an angle distribution based on the central axis ([0008] – “the length-selective and rotation-selective pattern on the invasive instrument”, Fig. 3 shows the patterns);
a plurality of sensors, disposed in the housing and located beside the guiding hole (Fig. 5 shows sensors (20) disposed in the housing (4) and located beside the guiding hole, [0060] – “The arrangement of the reflection-light photoelectric sensors 20 encloses the transparent inner housing 5, which is closed-off in a ring-shaped manner, in a ring-shaped manner such that the reflection-light photoelectric sensors 20 are able to reliably register the patterns 104 on the surface 103 of the invasive instrument 100”); and 
a processor, disposed in the housing and electrically connected to the sensors ([0045] – “The device 1 for automatically registering the penetration depth 101 and the rotational orientation 102 has a ring-shaped housing 4, in which an evaluation unit 3 (not depicted in FIG. 1) and a ring-shaped sensor 2 are arranged in an integrated manner”, as cited above the evaluation unit evaluates the penetration depth and the rotational orientation of an invasive instrument on the basis of the registered selective pattern sensed by the sensor therefore the evaluation unit is interpreted as a processor),
wherein during relative motion of the flexible insertion tube with respect to the motion sensing module via the guiding hole (Abstract – “a length-selective and rotation-selective pattern applied to the surface of the instrument…evaluating the penetration depth and the rotational orientation of an invasive instrument on the basis of the registered selective pattern”, therefore when there is motion within the guiding hole of the device the motion is sensed and evaluated), 
the sensors are configured to sense a motion state of the patterns so as to obtain a motion-state sensing result via a light intensity electrical signal (Abstract – “the device has a sensor embodied to surround the instrument in a ring-shaped manner. According to the invention, the sensor is embodied for registering the length-selective and rotation-selective pattern…The device according to the invention has an evaluation unit for evaluating the penetration depth and the rotational orientation of an invasive instrument on the basis of the registered selective pattern”, [0060] – “sensor elements 20, which are embodied as reflection-light photoelectric sensors”, photoelectric sensors are sensors that transmit light and receive reflected light), and the processor determines the insertion depth information and the insertion tube rotating angle information according to the motion-state sensing result, the axial orientation distribution and the angle distribution (Abstract – “the device has a sensor embodied to surround the instrument in a ring-shaped manner. According to the invention, the sensor is embodied for registering the length-selective and rotation-selective pattern…The device according to the invention has an evaluation unit for evaluating the penetration depth and the rotational orientation of an invasive instrument on the basis of the registered selective pattern”, the evaluation unit is interpreted as the processor); and 
an imaging device, disposed at one end of the flexible insertion tube ([0046] – “the image generated by the flexible endoscope”, [0015] – “penetration depth and rotational position can be stored together with a timestamp or an image recorded at this position”, the pattern starts at the distal end to measure insertion depth therefore if the depth is stored with an image it can be interpreted the imaging device would be at the distal end).
Regarding Claim 11, Gruhler further discloses wherein a spatial frequency of the sensors is different from a spatial frequency of the patterns (Fig. 3 shows the spatial frequency of the patterns and Fig. 5 shows the spatial frequency of the sensors (20), by comparing one can see that the spatial frequencies are different).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gruhler (US20150265367) as applied to claim 1 above, and further in view of Azevedo (US20160287241A1) and Sonnenschein (US20030208103).
Regarding Claim 2, Gruhler discloses all of the elements of the claimed invention as citied above in claim 1.
Gruhler further discloses wherein the sensors further comprise a plurality of depth sensors and a plurality of rotating angle sensors (Fig. 5 shows a plurality of sensors (20), Abstract – “the sensor is embodied for registering the length-selective and rotation-selective pattern…an evaluation unit for evaluating the penetration depth and the rotational orientation of an invasive instrument on the basis of the registered selective pattern”, therefore the sensors are both depth sensors and rotating angle sensors) […] the rotating angle sensors are disposed around the guiding hole (Fig. 5 shows the sensors disposed around the guiding hole), 
wherein the depth sensors are configured to sense an axial motion state of the patterns along an axial orientation of the central axis so as to obtain an axial motion sensing result of the patterns (Abstract – “a length-selective and rotation-selective pattern applied to the surface of the instrument… the sensor is embodied for registering the length-selective and rotation-selective pattern”), and the processor determines the insertion depth information according to the axial motion sensing result and the axial orientation distribution (Abstract – “an evaluation unit for evaluating the penetration depth and the rotational orientation of an invasive instrument on the basis of the registered selective pattern”), and 
Conversely Gruhler does not teach the depth sensors are disposed in an extension direction of the guiding hole, and
the rotating angle sensors are configured to sense a rotating motion state of the patterns rotating with respect to the motion sensing module so as to obtain a rotating motion sensing result of the patterns, and the processor determines the insertion tube rotating angle information according to the rotating motion sensing result and the angle distribution.
However, Azevedo discloses the depth sensors are disposed in an extension direction of the guiding hole ([0021] – “When the sensor(s) 18 is/are position sensor(s), the insertion data comprises a position and/or angle and/or rotation and/or depth”, Fig. 3 shows sensors 18 disposed in an extension direction of the guiding hole), and
Azevedo is an analogous art considering it is in the field of measuring a movement of an endoscopic device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion sensing device of Gruhler to incorporate the disposal of sensors in the guiding hole of Azevedo to achieve the same results. One would have motivation to combine because providing more sensors in the depth [extension] direction would give more accuracy to the sensing results. 
Conversely Gruhler and Azevedo do not teach the rotating angle sensors are configured to sense a rotating motion state of the patterns rotating with respect to the motion sensing module so as to obtain a rotating motion sensing result of the patterns, and the processor determines the insertion tube rotating angle information according to the rotating motion sensing result and the angle distribution.
However Sonnenschein discloses the rotating angle sensors are configured to sense a rotating motion state of the patterns rotating with respect to the motion sensing module so as to obtain a rotating motion sensing result of the patterns, and the processor determines the insertion tube rotating angle information according to the rotating motion sensing result and the angle distribution (Sonnenschein discloses in [0080] that a skilled person will have no difficulty in extending the descriptions of the hall effect sensors as well as the optical sensors to include the measurements of rotation, [0078] – “Movement of the endoscope along the longitudinal axis is thus detected by the image sensor 73. The sensor creates a signal that is transferred to a logic circuit, such as a computer, which deduces the direction and amount of movement based on an image processing analysis of the patterns of the reflected light”).
Sonnenschein is an analogous art considering it is in the field of measuring a movement of an endoscopic device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion sensing device of Gruhler to incorporate the angle sensor of Sonnenschein to achieve the same results. One would have motivation to combine because the device is able to determine the exact position of the endoscope inserted into a body (Sonnenschein – [0002]).
Regarding Claim 3, Gruhler, Azevedo, and Sonnenschein disclose all of the elements of the claimed invention as citied above in claims 1 and 2.
Gruhler further discloses wherein the motion sensing module further comprises a plurality of first light emitting members, the sensors are a plurality of light sensors, and each of the first light emitting members is configured to emit a sensing beam ([0060] – “sensor elements 20, which are embodied as reflection-light photoelectric sensors” photoelectric sensors are sensors that emit light and receive reflected light).
Regarding Claim 5, Gruhler, Azevedo, and Sonnenschein disclose all of the elements of the claimed invention as citied above in claims 1, 2, and 3.
Gruhler further discloses wherein the first light emitting members are integrated into the light sensors respectively ([0060] – “sensor elements 20, which are embodied as reflection-light photoelectric sensors” photoelectric sensors are sensors that emit light and receive reflected light), and 
Conversely Gruhler does not teach the patterns are a plurality of reflection patterns,
wherein during the relative motion of the flexible insertion tube with respect to the motion sensing module via the guiding hole 
the first light emitting members emit the sensing beams to the reflection patterns from where the light sensors are located, the reflection patterns reflect the sensing beams, and the reflected sensing beams are transmitted to the depth sensors and the rotating angle sensors to obtain the axial motion sensing result and the rotating motion sensing result,
However, Sonnenschein discloses the patterns are a plurality of reflection patterns ([0077] – “Marked on the non-reflective coating, are special reflective lines 8”), 
wherein during the relative motion of the flexible insertion tube with respect to the motion sensing module via the guiding hole (Fig. 6A shows insertion tube within the bore [guiding hole]), 
the first light emitting members emit the sensing beams to the reflection patterns from where the light sensors are located, the reflection patterns reflect the sensing beams, and the reflected sensing beams are transmitted to the depth sensors and the rotating angle sensors to obtain the axial motion sensing result and the rotating motion sensing result ([0078] – “If the beam hits the endoscope's non-reflective coating, it will be absorbed. However if the beam hits the reflective lines 78, it will be reflected through aperature 79 and onto an image sensor 73... Movement of the endoscope along the longitudinal axis is thus detected by the image sensor 73”, As cited above Sonnenschein discloses that a skilled person will have no difficulty in extending the descriptions of the hall effect sensors as well as the optical sensors to include the measurements of rotation, Fig. 2A shows separate sensors for depth and rotation therefore it is interpreted if the descriptions are extended to optical sensors there would be a depth sensor and a rotation sensor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion sensing device of Gruhler to incorporate the angle sensor of Sonnenschein to achieve the same results. One would have motivation to combine because the device is able to determine the exact position of the endoscope inserted into a body (Sonnenschein – [0002]).
Regarding Claim 9, Gruhler discloses all of the elements of the claimed invention as citied above in claims 1 and 2.
Conversely Gruhler does not teach wherein the motion sensing module further comprises a first circuit board and a second circuit board disposed in the housing, the first circuit board is electrically connected to the depth sensors, and the second circuit board is electrically connected to the rotating angle sensors.
However Sonnenschein discloses wherein the motion sensing module further comprises a first circuit board and a second circuit board disposed in the housing, the first circuit board is electrically connected to the depth sensors, and the second circuit board is electrically connected to the rotating angle sensors ([0060] – “The axels of the wheels, rotary encoders, computer, display, and connecting circuitry are not shown in the figures”, it is interpreted connecting circuity is connected to each encoder of each sensor, additionally [0062] – “When the tube is inserted inside the bore, it pushes on the wheels 22 and 23 (or ball 24), which in turn compress spring 26, closing the micro-switch 25, completing an electrical circuit”, [0053] – “Signals from the sensors are transferred to encoders”, therefore it is interpreted there is a circuit board for each sensor with a switch to provide input to each encoder).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion sensing device of Gruhler to incorporate the first and second circuit board of Sonnenschein to achieve the same results. One would have motivation to combine because the device is able to determine the exact position of the endoscope inserted into a body (Sonnenschein – [0002]).
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gruhler (US20150265367) as applied to claim 1 above, and further in view of Sonnenschein (US20030208103).
Regarding Claim 8, Gruhler discloses all of the elements of the claimed invention as citied above in claim 1.
As cited above Gruhler teaches multiple sensors to register the length-selective and rotation-selective pattern to determine the rotational orientation conversely Gruhler does not teach wherein the motion sensing module further comprises a first angle sensor, disposed in the housing and electrically connected to the processor, 
wherein the first angle sensor is configured to sense first angle information of the motion sensing module and transmit the first angle information to the processor.
However, Sonnenschein discloses wherein the motion sensing module further comprises a first angle sensor, disposed in the housing and electrically connected to the processor ([0042] – “a method for determining the depth of insertion/or and the angle of rotation of an elongated body passing through the entrance port of a device. The method comprises activating, by means of the movement of the elongated body, a sensing element of which the device is comprised”, Para [0037] discloses the sensor can be embedded in the bite block [housing], [0053] – “Signals from the sensors are transferred to encoders, which translate them into binary codes or electrical pulses, which are then transmitted by electrical wires, fiber optic cable, or a wireless transmitter, to a microprocessor or computer”), 
wherein the first angle sensor is configured to sense first angle information of the motion sensing module and transmit the first angle information to the processor ([0053] – “Signals from the sensors are transferred to encoders, which translate them into binary codes or electrical pulses, which are then transmitted by electrical wires, fiber optic cable, or a wireless transmitter, to a microprocessor or computer. The computer processes the data to compute the distance or angle traveled”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion sensing device of Gruhler to incorporate the angle sensor of Sonnenschein to achieve the same results. One would have motivation to combine because the device is able to determine the exact position of the endoscope inserted into a body (Sonnenschein – [0002]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gruhler (US20150265367) as applied to claim 1 above, and further in view of Zemlock (US20090090763).
Regarding Claim 10, Gruhler discloses all of the elements of the claimed invention as citied above in claim 1.
Gruhler discloses the motion sensing module as cited above conversely Gruhler does not teach wherein the motion sensing module further comprises a timer, and the timer is electrically connected to the processor and is configured to transmit time information to the processor,
wherein the processor determines speed information of the flexible insertion tube according to the time information and the insertion depth information, and 
the processor determines angular speed information of the flexible insertion tube according to the time information and the insertion tube rotating angle information.
However Zemlock discloses wherein the motion sensing module further comprises a timer, and the timer is electrically connected to the processor and is configured to transmit time information to the processor ([0118] – “The speed calculator 422 is connected to the linear displacement sensor 237 which allows the speed calculator 422 to determine the speed of the firing rod 220 based on the rate of change of the displacement thereof”, a clock or timer would be necessary to determine the rate of change, it is interpreted the timer would be inside the device which is sensing motion),
wherein the processor determines speed information of the flexible insertion tube according to the time information and the insertion depth information ([0118] – “The speed calculator 422 is connected to the linear displacement sensor 237 which allows the speed calculator 422 to determine the speed of the firing rod 220 based on the rate of change of the displacement thereof”), and 
the processor determines angular speed information of the flexible insertion tube according to the time information and the insertion tube rotating angle information ([0119] – “In another embodiment, the speed calculator 422 is coupled to a rotational sensor 239 which detects the rotation of the drive tube 210, thus, measuring the rate of rotation of the drive tube 210”).
Zemlock is an analogous art considering it is in the field of measuring a movement of an endoscopic device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gruhler to incorporate the speed determination of Zemlock to achieve the same results. One would have motivation to combine because it allows one to adjust the speed to a desired speed in response to the feedback of the speed calculations.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gruhler (US20150265367) as applied to claim 1 above, and further in view of Nowatschin (DE102015104821 – machine translation).
Regarding Claim 12, Gruhler discloses all of the elements of the claimed invention as citied above in claim 1.
Conversely Gruhler does not teach wherein the axial orientation distribution is an equal pitch distribution.
However, Nowatschin discloses wherein the axial orientation distribution is an equal pitch distribution ([0007] – “the individual latitudes and/or longitudes have a distance of 1 mm or less, preferably 0.8 mm or less, further preferably 0.5 mm or less, particularly preferably 0.1 mm or less… The individual widths and/or lengths are preferably identical and preferably equidistant from one another”).
Nowatschin is an analogous art considering it is in the field of measuring a movement of an endoscopic device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope of Gruhler to incorporate the angle distribution of patterns of Nowatschin to achieve the same results. One would have motivation to combine because it provides easier calculating for the processor to determine the angle of rotation.
Regarding Claim 13, Gruhler discloses all of the elements of the claimed invention as citied above in claim 1.
Conversely Gruhler does not teach wherein the angle distribution is an equal angle distribution.
However, Nowatschin discloses wherein the angle distribution is an equal angle distribution ([0007] – “the individual latitudes and/or longitudes have a distance of 1 mm or less, preferably 0.8 mm or less, further preferably 0.5 mm or less, particularly preferably 0.1 mm or less… The individual widths and/or lengths are preferably identical and preferably equidistant from one another”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope of Gruhler to incorporate the angle distribution of patterns of Nowatschin to achieve the same results. One would have motivation to combine because it provides less calculating for the processor to determine the angle of rotation.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gruhler (US20150265367) as applied to claim 1 above, and further in view of Donhowe (US20180240237).
Regarding Claim 14, Gruhler discloses all of the elements of the claimed invention as citied above in claim 1.
Conversely Gruhler does not teach further comprising a second angle sensor, disposed at the end of the flexible insertion tube and located beside the imaging device, wherein the second angle sensor is electrically connected to the processor and is configured to sense second angle information of the end of the flexible insertion tube.
However Donhowe discloses further comprising a second angle sensor (Fig. 2A (220), [0051] – “the EM sensor system may be configured and positioned to measure six degrees of freedom, e.g., three position coordinates X, Y, Z and three orientation angles indicating pitch, yaw, and roll of a base point or five degrees of freedom”), disposed at the end of the flexible insertion tube and located beside the imaging device ([0053] – “an image capture probe that includes a distal portion with a stereoscopic or monoscopic camera at or near the distal end 218 of the flexible catheter body 216”, sensor 220 is at the distal end of the catheter), wherein the second angle sensor is electrically connected to the processor and is configured to sense second angle information of the end of the flexible insertion tube ([0052] – “A tracking system 230 may include the position sensor system 220…The tracking system 230 may be implemented as hardware, firmware, software or a combination thereof which interact with or are otherwise executed by one or more computer processors”, the sensor 220 is at the distal end of the insertion tube and measures in 6 degrees of freedom).
Donhowe is an analogous art considering it is in the field of measuring a movement of an insertion device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope of Gruhler to incorporate the sensor of Donhowe to achieve the same results. One would have motivation to combine because it allows one to determine the angular position of the tissue imaged by the imaging device.
Claims 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over Gruhler (US20150265367) as applied to claim 1 above, and further in view of Brooks (US20190343371).
Regarding Claim 15, Gruhler discloses all of the elements of the claimed invention as citied above in claim 1.
Conversely Gruhler does not teach further comprising: a steering lever, disposed at another end of the flexible insertion tube and coupled to the flexible insertion tube.
However Brooks discloses further comprising: a steering lever, disposed at another end of the flexible insertion tube and coupled to the flexible insertion tube ([0038] – “some embodiments, may comprise a rotational position sensor configured to sense a rotational position of one portion of the device, such as the handle”, the handle is interpreted as the steering lever), wherein the steering lever is configured to control an angle of a distal segment in the flexible insertion tube ([0064] – “A rotational dial or grip 590 may also be formed adjacent to handle 510 to facilitate manual rotation of tube 520”).
Brooks is an analogous art considering it is in the field of measuring a rotation angle of an endoscope.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope of Gruhler to incorporate the handle of Brooks to achieve the same results. One would have motivation to combine because it will “improve the ability of a surgeon/operator to rotate tube/shaft 520 with respect to handle 510” (Brooks – [0064]).
Regarding Claim 16, Gruhler and Brooks disclose all of the elements of the claimed invention as citied above in claims 1 and 15.
Conversely Gruhler does not teach further comprising a third angle sensor, disposed on the steering lever, wherein the third angle sensor is electrically connected to the processor and is configured to sense third angle information of the steering lever.
However Brooks discloses further comprising a third angle sensor, disposed on the steering lever, wherein the third angle sensor is electrically connected to the processor and is configured to sense third angle information of the steering lever ([0040] – “the handle may comprise a rotational sensor configured to sense the position and/or rotational orientation of the handle with respect to the tube, which, again, may be rotatable with respect to the handle…this position/orientation data is used to perform digital manipulation/rotation…the dongle may receive the position/orientation data and may be configured to perform this manipulation/rotation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope of Gruhler to incorporate the sensor of Brooks to achieve the same results. One would have motivation to combine because it allows one to determine the angular position at the proximal end of the endoscope.
Regarding Claim 17, Gruhler discloses all of the elements of the claimed invention as citied above in claim 1.
Conversely Gruhler does not teach wherein the imaging device further comprises an imaging lens, a second light emitting member and an image sensor, wherein the imaging lens is optically coupled to the image sensor, the second light emitting member is configured to emit an illumination beam to illuminate an object to be detected, the object to be detected reflects at least a part of the illumination beam to the imaging lens, and the image sensor senses an image of the object to be detected. 
However, Brooks discloses wherein the imaging device further comprises an imaging lens, a second light emitting member and an image sensor ([0051] – “preferably tip 122 comprises an image sensor, a lens, one or more light sources”), wherein the imaging lens is optically coupled to the image sensor ([0091] – “Two methods can be used to compensate for a lower intensity light source. One is to increase the aperture of the objective lens. This has the tradeoff of reducing the depth of focus…Increasing the collection aperture size may further provide for better image quality, particularly in smoky conditions”, the second light emitting member is configured to emit an illumination beam to illuminate an object to be detected, the object to be detected reflects at least a part of theDocket No.: 086881-US-PA Application No.: 17/023,393illumination beam to the imaging lens, and the image sensor senses an image of the object to be detected ([0017] – “illuminating a site of interest with electromagnetic radiation using between about 20 and about 75 lumens of visible light in an electromagnetic spectrum… The site of interest may then be imaged using illumination of the electromagnetic radiation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope of Gruhler to incorporate the imaging device including a lens a light emitting member and an image sensor of Brooks to achieve the same results. One would have motivation to combine because it will “improve the ability of the borescope to image in conditions having particles and/or vapor in the imaging field, such as smoke from an electrosurgical procedure” (Brooks – [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793